                  Case 7:21-mj-00495 Document 1 Filed on 03/07/21 in TXSD Page 1 of 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                Southern District of __________
                                             __________              Texas

                  United States of America                      )
                             v.                                 )
                                                                )       Case No.    M-21-0495-M
                                                                )                                  United States Courts
                                                                )
                                                                                                 Southern District of Texas
                                                                )
                                                                                                        &/>ED
                                                                )
                          Defendant(s)                                                                March 07, 2021
                                                                                              EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt
                                             CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                                             in the county of                                  in the
                       District of                          , the defendant(s) violated:

            Code Section                                                  Offense Description




         This criminal complaint is based on these facts:




             Continued on the attached sheet.


                                                                                           Complainant’s signature


                                                                                            Printed name and title




Date:     3/7/2021 3:55pm
                                                                                              Judge’s signature


City and state:                                                                             Printed name and title
      Case 7:21-mj-00495 Document 1 Filed on 03/07/21 in TXSD Page 2 of 2




I, Brett Halleman, am a Special Agent of the United States Homeland Security Investigations (HSI)
and have knowledge of the following facts. The facts related in this attachment do not reflect the
totality of information known to me or other agents/officers, merely the amount needed to establish
probable cause. I do not rely upon facts not set forth herein in reaching my conclusion that a
complaint should be issued, nor do I request that this Court rely upon any facts not set forth herein
in reviewing this attachment in support of the complaint.

1. On March 6, 2021 Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
   received a request for investigative assistance from the U.S. Customs and Border Protection
   (CBP) Office of Field Operations at the Progreso Port of Entry (POE) in Progreso, Texas. CBP
   Officers (CBPOs) detained Johnny Raymond RODRIGUEZ III (hereinafter RODRIGUEZ), a
   citizen of the United States, while attempting to enter the U.S. with approximately 5.12
   kilograms (kg) of heroin concealed within the vehicle battery in the sedan in which
   RODRIGUEZ was driving. RODRIGUEZ was the sole occupant of the vehicle.

2. During primary inbound inspection, CBP Officers obtained a negative declaration for
   medications or goods. CBPOs referred RODRIGUEZ for a secondary inspection.

3. During secondary inspection, an X-ray examination of the vehicle revealed anomalies in the
   battery of the vehicle.

4. A physical search of the battery yielded five (5) cellophane wrapped packages. CBPOs field
   tested the substance inside five (5) of the packages, which was presumptive positive for the
   characteristics of heroin. The combined weight of the heroin packages was approximately 5.12
   kilograms.

5. Homeland Security Investigations (HSI), Special Agents (SA) responded to the Progreso POE
   to assist in the investigation. The HSI SAs and a CBPO interviewed RODRIGUEZ who
   admitted knowledge of the heroin concealed within the sedan. During the interview,
   RODRIGUEZ stated this was not the first time he had attempted to smuggle heroin through
   the POE. RODRIGUEZ stated he expected to be paid for the smuggling event.
